                                                                                    Case 2:20-cv-01507-JCM-EJY Document 11
                                                                                                                        12 Filed 09/29/20
                                                                                                                                 10/02/20 Page 1 of 3



                                                                                1   Amy M. Samberg, NV Bar No. 10212
                                                                                    asamberg@fgppr.com
                                                                                2   FORAN GLENNON PALANDECH
                                                                                3   PONZI & RUDLOFF PC
                                                                                    400 East Van Buren Street, Suite 550
                                                                                4   Phoenix, AZ 85004
                                                                                    Telephone: 602-926-9880
                                                                                5   Facsimile: 312-863-5099
                                                                                6   Dylan P. Todd, NV Bar No. 10456
                                                                                7   dtodd@fgppr.com
                                                                                    Lee H. Gorlin, NV Bar No. 13879
                                                                                8   lgorlin@fgppr.com
                                                                                    FORAN GLENNON PALANDECH
                                                                                9   PONZI & RUDLOFF PC
                                                                               10   2200 Paseo Verde Parkway, Suite 280
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                    Henderson, NV 89052
                                                                               11   Telephone: 702-827-1510
                                                                                    Facsimile: 312-863-5099
                                                                               12
                                                                                    Attorneys for Standard Fire Insurance
                                                                               13   Company, erroneously named as The
                                        2200 Pas eo Verde Parkway, Suite 280




                                                                                    Travelers Indemnity Company dba The
                                             Henders on, Nevada 89052




                                                                               14
                                                                                    Travelers Home and Marine Insurance
                                                                               15   Company

                                                                               16
                                                                                                             UNTITED STATES DISTRICT COURT
                                                                               17
                                                                                                                      DISTRICT OF NEVADA
                                                                               18
                                                                               19   TAEKKEUN YOON, an individual; SU JUNG          CASE NO. 2:20-cv-01507-JCM-EJY
                                                                                    KIM, an individual,
                                                                               20
                                                                                                        Plaintiffs,                STIPULATION AND ORDER
                                                                               21
                                                                                                                                   EXTENDING THE TIME FOR
                                                                                    v.                                             PLAINTIFFS TO RESPOND TO
                                                                               22
                                                                                                                                   DEFENDANT THE STANDARD FIRE
                                                                                    THE TRAVELERS INDEMNITY COMPANY,
                                                                               23                                                  INSURANCE COMPANY’S MOTION
                                                                                    dba TRAVELERS HOME AND MARINE
                                                                                                                                   TO DISMISS [ECF NO. 6]
                                                                               24   INSURANCE COMPANY, a Connecticut
                                                                                    Corporation; DOES I through XV, and ROE
                                                                               25   Corporations I through X, inclusive,
                                                                               26                     Defendants.
                                                                               27
                                                                               28         IT IS HEREBY STIPULATED AND AGREED by Plaintiffs Taekkeun Yoon and Su Jung


                                                                                                                             -1-
                                                                                    Case 2:20-cv-01507-JCM-EJY Document 11
                                                                                                                        12 Filed 09/29/20
                                                                                                                                 10/02/20 Page 2 of 3



                                                                                1   Kim (“Plaintiffs”) and Defendant The Standard Fire Insurance Company (“Standard Fire”), by and

                                                                                2   through their respective counsel, that the time for Plaintiffs to file and serve their Response to

                                                                                3   Standard Fire’s Motion to Dismiss Plaintiffs’ Complaint (ECF No. 6) be extended through and

                                                                                4   including Monday, October 5th, 2020.

                                                                                5          Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Rule IA 6-1(a), With the necessities of

                                                                                6   working remotely due the ongoing COVID-19 pandemic additional time is required for counsel to

                                                                                7   prepare its Response and to obtain client review and approval of the Response. Lastly, the parties

                                                                                8   are currently engaged in discussions designed to narrow the issues and claims in this litigation as a

                                                                                9   means to streamline this lawsuit and work more effectively towards a case resolution. Additional

                                                                               10   time to hammer out these details.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               11          Accordingly, the Plaintiffs and Standard Fire hereby agree and stipulate to allow Plaintiffs

                                                                               12   until October 5, 2020 to file its Response to Standard Fire’s Motion to Dismiss. Further, the parties

                                                                               13   respectfully request this honorable Court enter an Order providing the same.
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14   DATED: September 29, 2020                             DATED: September 29, 2020
                                                                               15   THE LAW FIRM OF PARKE ESQUIRE                         FORAN GLENNON PALANDECH PONZI
                                                                                                                                          & RUDLOFF PC
                                                                               16
                                                                                    By: _/s/ Jose Valenzuela______________/               By: ___/s/ Dylan P. Todd                   /
                                                                               17   Jose E. Valenzuela III, Esq. (NV Bar No. 12510)       Amy M. Samberg (NV Bar No. 10212)
                                                                                    V3Law, LLC                                            400 E. Van Buren Street, Suite 550
                                                                               18   4484 S. Pecos Rd., Ste. 140                           Phoenix, AZ 85004
                                                                                    Las Vegas, NV 89121
                                                                               19                                                         Dylan P. Todd (NV Bar No. 10456)
                                                                                     Attorney for Plaintiffs                              Lee H. Gorlin (NV Bar No. 13879)
                                                                               20                                                         2200 Paseo Verde Parkway, Suite 280
                                                                                                                                          Henderson, NV 89052
                                                                               21
                                                                                                                                          Attorneys for Standard Fire Insurance
                                                                               22                                                         Company, erroneously named as The
                                                                                                                                          Travelers indemnity Company dba The
                                                                               23                                                         Travelers Home and Marine Insurance
                                                                                                                                          Company
                                                                               24
                                                                               25          IT IS SO ORDERED:
                                                                                                                          _________________________________________
                                                                               26                                         UNITED STATES DISTRICT JUDGE
                                                                               27
                                                                               28                                         DATED: October
                                                                                                                                 September2,___,
                                                                                                                                             2020.
                                                                                                                                                 2020.


                                                                                                                                    -2-
                                                                                    Case 2:20-cv-01507-JCM-EJY Document 11
                                                                                                                        12 Filed 09/29/20
                                                                                                                                 10/02/20 Page 3 of 3



                                                                                1                                CERTIFICATE OF SERVICE

                                                                                2              I certify that a copy of the foregoing STIPULATION AND ORDER EXTENDING

                                                                                3   THE TIME FOR PLAINTIFFS TO RESPOND TO DEFENDANT THE STANDARD

                                                                                4   FIRE INSURANCE COMPANY’S MOTION TO DISMISS [ECF NO. 6] was served by the

                                                                                5   method indicated:

                                                                                6          BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                                    տ
                                                                                7          number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                                           A printed transmission record is attached to the file copy of this document(s).
                                                                                8          BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                                9          postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                                           as set forth below.
                                                                               10          BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                    :
                                                                               11          service upon the Court’s Registered Service List for the above-referenced case.
                                                                                           BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                               12          the individual(s) listed below.
                                                                               13
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                                    Dated: September 29, 2020
                                                                               18
                                                                               19
                                                                                                                               /s/ Jennifer Parsons______________
                                                                               20                                             An Employee of Foran Glennon

                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                                -3-
